Citation Nr: 0808714	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-32 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.

2.  Entitlement to service connection for a neurological 
disability of the left hand and fingers.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from January 1971 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Columbia, South Carolina.

The veteran was afforded a personal hearing at the local RO 
before the undersigned Acting Veterans Law Judge (AVLJ) in 
October 2007.  A transcript of the proceeding is of record.  
The veteran submitted additional evidence (a medical opinion) 
directly to the Board shortly after the hearing.  He also 
submitted a waiver of initial RO review of the new evidence.  
The evidence will therefore be considered in this decision.  
38 C.F.R. § 20.1304 (2007).

Unfortunately, however, further development of the evidence 
is required before the Board can adjudicate the veteran's 
pending claim of entitlement to service connection for a 
lumbar spine disability and a cervical spine disability.  So, 
regrettably, these claims are being remanded to the RO via 
the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran's left elbow disability is causally or 
etiologically related to his service in the military.  

2.  There is no competent medical nexus evidence of record 
indicating the veteran has a neurological disability of the 
left hand and fingers which is causally or etiologically 
related to his service in the military.  


CONCLUSIONS OF LAW

1.  The veteran's left elbow disability was not incurred in, 
or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

2.  The veteran's neurological disability of the left hand 
and fingers was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of September 2005 and November 2005 letters from the agency 
of original jurisdiction (AOJ) to the appellant.  These 
letters informed the appellant of what evidence was required 
to substantiate his claims for service connection.  These 
letters also informed him of his and VA's respective duties 
for obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claims. 


In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims for service connection, no 
disability ratings or effective dates will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA examination 
reports, and private medical records.  Additionally, the 
claims file contains the veteran's own statements in support 
of his claims, including a transcript of the veteran's 
testimony at a hearing before the undersigned AVLJ.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).



Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for a left elbow 
disability and a neurological disability of the left hand and 
fingers, so they must be denied.  38 C.F.R. § 3.102.  

The Board notes that the veteran did not make any relevant 
complaints regarding his left hand or fingers during his 
service.  Recognition is given to the fact that the veteran 
was treated for a dislocated left elbow in October 1972, and 
his arm was placed in a splint for a short period.  There are 
no subsequent reports of complaints, treatment, or diagnosis 
of a left elbow disability.  Further, at his separation 
examination, it is noted that the veteran specifically denied 
experiencing a "trick" or painful elbow, arthritis, and 
bone deformities.  Moreover, his separation examination 
report indicates that the veteran had normal clinical 
evaluations of his upper extremities and musculoskeletal 
system, as well as a normal neurological evaluation.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems with his left arm, hand, or 
fingers at his discharge from service, as he is now alleging, 
then he would have at least mentioned this during his 
military examination.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."). 

Likewise, there is no evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial post-service 
diagnoses.  According to the medical evidence of record, the 
veteran was first diagnosed with disabilities of the left 
elbow and of the left hand and fingers in 1999 and 1989, 
respectively.  There is simply no evidence of chronicity.  
See Savage, supra (requiring medical evidence of chronicity 
and continuity of symptomatology).   The Board notes that, in 
the absence of demonstration of continuity of symptomatology, 
or a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, according to the medical evidence of record, the 
veteran had several post-service injuries to his left upper 
extremity.  In this regard, the Board points out that the 
veteran has reported involvement in several motor vehicle 
accidents, as well as falls from ceilings and down a flight 
of stairs while working as a firefighter post-service.  See 
38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of 
a chronic disorder are not service connected where they are 
clearly attributable to intercurrent causes).  

The Board acknowledges that the R. E. J., M.D., opined in an 
October 2007 letter that it was "at least as likely as not" 
that the veteran's chronic disability of the left elbow, 
hand, and fingers was related to his in-service left elbow 
injury.  The Board notes, however, that Dr. J did not 
identify the exact disability.  In this regard, it is 
observed that Dr. J is a family practitioner, and not a 
specialist in the relevant fields of orthopedics or 
neurology.  Further, while Dr. J stated that he reviewed the 
veteran's medical and military history, it is unclear whether 
he, in fact, reviewed the veteran's actual service medical 
records or whether the report came from the veteran.  Dr. J 
also failed to provide any rationale for his opinion.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is 
not required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of the veteran's disorder).  See 
also Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement of a physician based on a factual 
premise or history as related by the veteran).

In contrast, the June 2006 VA examination, performed by a 
neurologist, expressly concluded that the veteran's current 
atrophy of the left hand, complaints of numbness in the 
fingers of the left hand, and asymptomatic carpal tunnel 
syndrome are not related to the veteran's military service, 
including his in-service dislocation of the left elbow.  The 
June 2006 VA examiner explained that there was no clear 
evidence of impairment to his ulnar nerve function which 
could be related to trauma.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  

Further, in a report dated in July 2006, a VA examiner found 
that the veteran's mild degenerative joint disease and 
epicondylitis of the left elbow are unrelated to the 
veteran's dislocated left elbow during service.  The July 
2006 VA examiner explained that the veteran did not establish 
that his left elbow complaints were chronic, as his in-
service left elbow dislocation was deemed to be resolved 
after his physical therapy.  The VA examiner also noted that 
the veteran had a significant post-service workload as a 
firefighter and that the mild degenerative changes at his 
left elbow were those expected in a person of his age and 
activity level.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Here, for 
the reasons explained above, the Board affords greater weight 
to the opinions contained in June and July 2006 VA 
examination reports.  See Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  Both reports contained a 
sound rationale for the negative opinions provided.  Both 
reports also reflect that the examiners reviewed the 
veteran's entire claims folder prior to finding that it was 
unlikely that the veteran's left elbow disability and his 
neurological disability of the left hand and fingers were not 
related to his military service.  The report of the June 2006 
examination was also prepared by a neurologist...  Finally, 
the two negative reports simply outweigh the one positive 
opinion.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In any event, the Board finds that the veteran's lay 
statements our outweighed by the service, post-service 
treatment records (indicating a disorder that began years 
after service), and the VA medical opinions cited above.  The 
Board finds it to be particularly significant the veteran 
first filed a claim for service connection for arthritis in 
August 2005, nearly three decades after leaving service.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).

ORDER

Service connection for a left elbow disability is denied.

Service connection for a neurological disability of the left 
hand and fingers is denied.


REMAND

A review of the record discloses that the veteran has not 
been afforded a VA examination to clarify the nature, 
severity, and etiology of his lumbar spine and cervical spine 
disabilities.  The Board points out that the veteran's 
service medical records are negative for complaints or 
treatment for a cervical spine or lumbar spine disability or 
injury during his military service.  Further, the veteran 
denied experiencing a bone or joint deformity, arthritis, or 
swollen or painful joints in a report of medical history 
completed at his March 1974 separation examination, and both 
his induction and separation examination reports showed 
normal clinical evaluation of the spine, neck, and 
musculoskeletal system.  There is also no post-service 
evidence of a diagnosis of a disability of the neck and/or 
low back until many years post-service.  The veteran began 
complaining of lumbar spine pain in 1994 and neck pain in 
1995.  A post-service February 2001 MRI of the cervical spine 
shows that the veteran had a congenital fusion of the C3 and 
C4 vertebral bodies.  Likewise, an April 2001 MRI found that 
the veteran had degenerative disc disease of the lumbar 
spine, with right L5-S1 nerve root compression.  

Nevertheless, the veteran's treating provider, Dr. J, in an 
October 2007 letter, offered the opinion that the veteran's 
chronic cervical spine and lumbar spine disabilities had a 
"genesis" from his military service.  Again it is unclear 
whether Dr. J reviewed the veteran's claims file in its 
entirety.  It is also important to note that the rationale 
for his opinion does not address the veteran's multiple post-
service injuries, including several motor vehicle accidents 
and occupational falls from ceilings and down a flight of 
stairs while working as a firefighter after his service.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Court 
rejected a medical opinion as "immaterial" where there was 
no indication the physician had reviewed relevant service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis).  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Accordingly, the Board finds that the veteran should be 
afforded a VA examination in order to determine nature and 
etiology of the veteran's lumbar spine and cervical spine 
disabilities.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

Accordingly, the claim is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his lumbar spine 
and cervical spine disabilities, 
including whether they are at least 
as likely as not (i.e., 50 percent or 
greater probability) related to his 
service in the military.  In rendering 
this opinion, the examiner should address 
whether the veteran's pre-existing 
congenital fusion of the cervical spine 
was aggravated (i.e., chronically 
worsened or permanently increased in 
severity) during his active military 
service.   If aggravation is found, 
the examiner should attempt to quantify 
the extent of additional disability 
resulting from the aggravation.  

The examiner should conduct all necessary 
diagnostic testing and evaluation. The 
requested determination should also take 
into consideration the veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  To assist in making this 
important determination, have the 
designated examiner review the claims 
file for the veteran's pertinent medical 
history, including a copy of this remand, 
the veteran's service medical records, 
and pertinent post-service medical 
records.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

2.  Thereafter, the RO should consider 
all additional evidence received since 
the statement of the case in September 
2006, and readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


